Curia.
Clearly this motion must he denied. The'levy ón the personal property of Hopping, to an amount sufficient to satisfy Lawrence’s execution operated per se, a-s an extinguishment of his judgment. This has been often held. (Clerk v. Withers, 2 Ld. Raym. 1072. l Salk. 322. S. C. Ladd v. Blunt, 4 Mass. Rep. 403. Hoyt v. Hudson, 12 John. Rep. 207. Reed v. Pruyn & Staats, 7 id. 428-91) Lawrence’s judgment ceased to he a lien from the'time oí the levy, and. of course "he could not redeem. (Matter of Hurd, 3 Cowen’s Rep. 35. Mutter of Marsh, id. 69.)
Motion .denied